Citation Nr: 1212485	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-34 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, to include congestive heart failure and cardiomyopathy, as secondary to service-connected hypertension.

3.  Entitlement to service connection for residuals of cerebrovascular accidents, to include as secondary to service-connected hypertension.

4.  Entitlement to service connection for depression, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to May 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claims of service connection.

On his October 2007 VA Form 9 [Substantive Appeal], the Veteran indicated that he wished to have a Travel Board hearing.  Accordingly, he was scheduled for a hearing on September 21, 2011, but he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2011). 

The Board notes that the Veteran initially filed a claim for service connection for congestive heart failure.  A review of the record reveals that the Veteran's was also diagnosed with cardiomyopathy.  In this regard, the Board notes that a claim for service connection is not limited solely to the Veteran's lay hypothesis as to a diagnosis; rather, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for congestive heart failure to the broader issue of entitlement of service connection for a heart condition, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

As a final introductory matter, the Board notes that the Veteran has asserted that he is unable to work due to his physical and mental disabilities.  In light of the action taken below to grant the Veteran's claims of service connection for hypertension and congestive heart failure, the Board interprets the Veteran's assertions as raising an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action. 

The issues of entitlement to service connection for cerebrovascular accident and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence, including that pertinent to service, establishes that hypertension had its onset during his military service.

2.  The evidence demonstrates it is likely that the Veteran's congestive heart failure and cardiomyopathy are related to his service-connected hypertension.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for a grant of service connection for a heart disorder, to include as secondary to the Veteran's service-connected hypertension, have been met.  38 U.S.C.A. §§ 1110, 1131, 1133, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities, including hypertension, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307 , 3.309 (2011).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) ( 2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).
	
In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

A. Hypertension

The Veteran contends that his hypertension began when he was on active duty, and worsened after being discharged from service.  

The Board recognizes that in VA's Rating Schedule, hypertension is defined as diastolic blood pressure that is predominantly 100 or greater, or systolic blood pressure that is predominantly 160 or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  As relevant, the criteria for 7101 are based on blood pressure readings and whether continuous medication is required in someone with a history of diastolic pressure predominantly 100 or more.  Entitlement to service connection for hypertension, however, may be established regardless of whether the criteria for a compensable evaluation are met.

During service, the Veteran had five day blood pressure readings recorded in February 1980.  The Veteran's sitting blood pressure readings were128/78, 130/90, 130/72, 134/88, and 138/78, and his standing blood pressure readings were 128/80, 138/98, 132/80, 138/90, and 130/92.  Additionally, in December 1990, the Veteran's blood pressure readings were 160/110 and 154/120.  The Veteran's service treatment records show a reading of 130/104 in March 1991.  Lastly, a February 1993 reading was 142/92.  The Veteran's service treatment records were void of any diagnosis of hypertension.  

Post-service treatment records reflect a diagnosis of hypertension within one year of the Veteran's separation from active duty.  According to the July 1993 inpatient treatment records, the Veteran had blood pressure readings of 165/113, 158/110, 130/80, and 144/95.  He was diagnosed with hypertension at that time.  Additionally, he was given medication to control his blood pressure.  This diagnosis was made within two months of the Veteran's separation from active duty.  Additionally, subsequent private treatment records show that the Veteran continued to suffer from and receive treatment for hypertension. 

The Veteran was afforded a VA examination in August 2007.  The examiner stated that the Veteran's hypertension was not caused by or the result of his military service.  Additionally, the examiner stated that the Veteran's first definitive diagnosis of hypertension was not until 1997.  This examination finding, however, is not accurate.  As noted above, service treatment records do contain in-service blood pressure readings showing diastolic blood pressures of 100 or greater.  Additionally, the Veteran's private medical records show a diagnosis of hypertension as early as July 1993.  A medical opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Furthermore, the examiner stated that the Veteran's hypertension was not severe as to warrant a compensable evaluation during the one year time period following discharge on May 31, 1993.   However, the VA examiner appears to have formed a legal conclusion in rendering his opinion in regard to Veteran's hypertension, which is for the Board to determine, and as such, has no probative value.  Accordingly, the Board finds that the August 2007 examination report is inadequate.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that it is not necessary to afford the Veteran another VA examination as there is sufficient evidence to decide the claim in the Veteran's favor.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Significantly, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  Id.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  Id.  Here, there are in-service blood pressure readings that meet a 10 percent rating under Diagnostic Code 7101 for hypertension, and the Veteran was clearly diagnosed with hypertension a mere two months after his separation from active duty.  He was also placed on the medication in an effort to treat his hypertension.  More recent VA treatment records demonstrate that the Veteran continues to take medication to treat his hypertension.  Resolving reasonable doubt in favor of the Veteran, the evidence warrants direct service connection.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that hypertension was incurred during the Veteran's service.

B. A Heart Disorder 

Due to the favorable decision in the case below, a discussion for a grant of service connection on a direct basis is not necessary.  38 C.F.R. § 3.303.

The Veteran's private treatment records document that the Veteran had congestive heart failure and underwent a heart catheterization.  Additionally, a June 2005 Cardiology follow-up evaluation noted that the Veteran suffered from severe cardiomyopathy that was likely secondary to hypertension.

The Veteran was afforded a general VA examination in August 2007.  The examiner concluded that the Veteran recently had an AICD placed and seemed to be doing relatively well with regard to compensation of his heart failure.  However, the examiner failed to give an etiology opinion as to the Veteran's heart disorder or address the Veteran's private medical records that stated that the Veteran's cardiomyopathy was related to his hypertension.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, this VA examination is not adequate for rating purposes.  

In light of the evidence, the Veteran is entitled to service connection for a heart condition secondary to his service-connected hypertension.  The Veteran's private medical records show that he suffered from congestive heart failure, and his private physician diagnosed him with cardiomyopathy.  Additionally, the June 2005 private physician's opinion stated that the Veteran's cardiomyopathy was likely secondary to his hypertension.  The Board finds this opinion credible as it was based on the Veteran's entire medical history.  

Therefore the preponderance of the evidence is for the Veteran's claim.  Because the preponderance of the evidence is for the claim, the benefit of the doubt rule applies and service connection for the Veteran's heart condition as secondary to his service-connected hypertension will be granted.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a heart condition, to include as secondary to service-connected hypertension, is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for residuals of cerebrovascular accidents and depression.

A. Residuals of Cerebrovascular Accidents

The Veteran's private treatment records show that the Veteran suffered from a cerebrovascular accident in 1993 and 2004.  

The Veteran was afforded a VA examination in August 2007 to assess his cerebrovascular accidents.  The examiner reported that the Veteran's first documented cerebrovascular accident was in 2004.  Additionally, the VA examiner stated that the Veteran did not have significant residual problems related to that.  Furthermore, he stated that the Veteran seemed to be functioning fairly well.  However, the Veteran's medical records show that he initially had a cerebral vascular accident in July 1993, two months after being discharged from service.  Additionally, the Veteran's private doctor submitted a letter stating that following the Veteran's stroke, he would not be able to engage in any type of gainful employment due to his physical and mental conditions.  The Veteran's private medical records also document that he underwent physical and speech therapy.  However, these records were not discussed by the VA examiner when making his determination regarding the Veteran's claim of service connection for a cerebral vascular accident.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

The Board is without medical expertise to determine if the Veteran's cerebrovascular accidents were related to service or were caused and/or aggravated by his service connected hypertension. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B. Depression

The Veteran contends that he suffers from depression due to health conditions, to include hypertension, cerebrovascular accident, and congestive heart failure.

The Veteran's private treatment records show a diagnosis of depression.  Additionally, it appears that in a November 2004 treatment record, the Veteran's doctor may be relating the Veteran's depression to his hypertension and cerebrovascular accident.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports that he has a diagnosis of depression and a private doctor relating his depression to his other medical conditions, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's depression.  Although the Veteran has been seeking treatment for his depression, it remains unclear to the Board whether any of the Veteran's depression is related to any aspects of his military service or caused and/or aggravated by a service-connected disability.  A medical opinion regarding a diagnosis and etiology of the Veteran's psychiatric conditions is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, a review of the claims folder reveals that the Veteran was granted Social Security Disability Insurance benefits.  A letter in the claims file shows that the Veteran was scheduled to start SSA payments beginning in October 2004, but did not state what the benefits were for.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  However, the records regarding this grant of benefits have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Lastly, the Board finds that a remand is necessary to obtain any outstanding private treatment records with respect to the Veteran's claims.  Although the VA claims file contains private treatment pertaining to the Veteran's conditions through February 2007, it is unclear whether the Veteran continued to seek any treatment for his disabilities after that time.  Additionally, the Veteran reported on a January 2009 VCAA response that he was being seen by Dr. Harper.  Because it appears that there may be outstanding private records dated after February 2007 that may contain information pertinent to his claims, those records are relevant and should be obtained.   See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, to include Dr. Harper, who have treated him for his claimed cerebrovascular accidents and depression.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3) The Veteran should be scheduled for a VA examination with an appropriate specialist, who has not previously examined the Veteran, to evaluate his cerebrovascular accidents and residuals thereof.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

In reference to the Veteran's cerebrovascular accidents and residuals thereof, the examiner is requested to:

A. Provide an opinion as to the residuals of the Veteran's cerebrovascular accidents.  

B. Additionally, provide an opinion as to whether it is at least as likely as not that the Veteran's cerebrovascular accidents or residuals thereof had its onset during active service or is related to any in-service disease, event, or injury.  Specifically, the examiner should comment on the relation of the Veteran's first cerebrovascular accident in July 1993 to his discharge from service two months prior, in May 1993. 

C. Furthermore, provide an opinion as to whether it is at least as likely as not that the Veteran's cerebrovascular accidents, were caused and/or aggravated by any service-connected disability, to include hypertension.  Furthermore, the examiner should specifically address whether there was any increase in severity of the Veteran's cerebrovascular accidents or residuals thereof, that were proximately due to or the result of the Veteran's hypertension, and not due to the natural progress of the residuals of cerebrovascular accidents.  The examiner should specifically review and address the July/August 1993 hospital discharge records, which show the Veteran had high blood pressure readings and was also diagnosed with hypertension at that time. 

In rendering these opinions, the examiner should acknowledge the medical evidence of record, including the Veteran's service treatment records, private medical records, the July/August 1993 hospital discharge records, May and August 2004 private doctor letters, the August 2007 VA examination report, and any other relevant information.  
 
The examiner is asked to provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) The Veteran should be scheduled for a VA examination with an appropriate specialist to evaluate his depression.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

In reference to the Veteran's depression, the examiner is requested to:

A. Provide an opinion as to whether it is at least as likely as not that the Veteran's depression had its onset during active service or is related to any in-service disease, event, or injury.  

B. Furthermore, provide an opinion as to whether it is at least as likely as not that the Veteran's depression was caused and/or aggravated by any service-connected disabilities, to include hypertension.  Furthermore, the examiner should specifically address whether there was any increase in severity of the Veteran's depression, that was proximately due to or the result of the Veteran's service-connected disabilities, to include hypertension, and not due to the natural progress of  depression.  

In rendering these opinions, the examiner should acknowledge the medical evidence of record, including the Veteran's service treatment records, private medical records, the November 2004 treatment record, and any other relevant information.  
 
The examiner is asked to provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


